                Case 17-10775        Doc 1055     Filed 02/11/19      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                              GREENSBORO DIVISION

 IN RE:

 MOREHEAD MEMORIAL HOSPITAL,                             CASE NO. 17-10775
                                                         CHAPTER 11
        DEBTOR.

                       NOTICE OF OPPORTUNITY FOR HEARING

       PLEASE TAKE NOTICE that Scott B. Davis, in his capacity as Liquidating Trustee (the
“Trustee”) of the estate of Morehead Memorial Hospital (“Morehead” or Debtor”), by and through
undersigned counsel, has filed an Objection to Administrative Claim of Aramark Healthcare
Technologies, LLC(the “Objection”).

       PLEASE TAKE FURTHER NOTICE that your rights may be affected by the Objection.
You should read the Objection carefully and discuss it with your attorney. If you do not have an
attorney, you may wish to consult with one.

       PLEASE TAKE FURTHER NOTICE that in order for a hearing to be held on the
Objection, written responses, if any, must be filed on or before March 13, 2019 (the “Response
Deadline”) in order to be considered. If you do not want the Court to grant the relief requested in
the Objection, or if you oppose it in any way, you MUST:

       (1)     File a formal, written a response with the Bankruptcy Court at:

                      Clerk, United States Bankruptcy Court
                      Middle District of North Carolina
                      P.O. Box 26100
                      Greensboro, NC 27402-6100

       (2)     Serve a copy of your response on all parties in interest, including:

                      William P. Miller
                      U.S. Bankruptcy Administrator
                      101 South Edgeworth Street
                      Greensboro, NC 27401

                      Terri L. Gardner
                      Nelson Mullins Riley & Scarborough LLP
                      4140 Parklake Avenue, Suite 200
                      Raleigh, NC 27612
                Case 17-10775       Doc 1055     Filed 02/11/19    Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that IF RESPONSES ARE TIMELY FILED, a
hearing on the Objection will be held on March 26, 2019 at 9:30 a.m. in Courtroom 1, Second
Floor, 101 S. Edgeworth Street, Greensboro, North Carolina.

       PLEASE TAKE FURTHER NOTICE that, if you or your attorney do not file a written
response to the Objection on or before the Response Deadline, the Court may grant the relief
requested in the Objection without a hearing. No further notice will be given.

       Claimants are urged to contact Terri Gardner if additional information can be furnished to
resolve any dispute concerning the allowance of claims.

       TAKE FURTHER NOTICE THAT any corporation filing a response MUST be
represented by Legal Counsel at the hearing.

       This 11th day of February, 2019.

                                     NELSON MULLINS RILEY & SCARBOROUGH LLP

                                     /s/ Terri L. Gardner
                                     Terri L. Gardner
                                     N.C. State Bar No. 9809
                                     4140 Parklake Avenue
                                     GlenLake One, Suite 200
                                     Raleigh, North Carolina 27612
                                     Telephone: (919) 329-3882
                                     Facsimile: (919) 329-3799
                                     Email: terri.gardner@nelsonmullins.com

                                     Counsel for the Liquidating Trustee
